DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8, 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups I, III and IV, there being no allowable generic or linking claim. Applicant’s election of Claims 9-13, Group II, in the reply filed on 7/12/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-8, and 14-26 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Regarding Claim 10, it is unclear what the metes and bounds of “substantially 50 um” is. Is it a deviation of 0.1%, 1%, 5%, 10%? The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be apprised with reasonable certainty of the scope of the invention.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140276248 by Hall.
Regarding Claim 9, Hall discloses a wearable system for facial treatment of a user (e.g. par. 30, 136: face treatment mask), the system comprising: 
a flexible film comprising a bio-compatible material (e.g. abstract, par. 26, 42-43,130: the device is a thin flexible layered structure which includes a biocompatible silicone substrate, e.g. substrate 120 of Fig. 4); and 
circuitry disposed on or within the flexible film and configured to generate an RF wave (e.g. Fig. 4, par. 90-92: flexible ultrasound emitter which emits in frequencies of e.g. 500 kHz, which according to Applicant’s specification is within RF ranges, see par. 44), 
wherein, when the flexible film is conformally disposed on a face of the user, the RF wave generated by the circuitry is applied to a skin of the face (e.g. par. 30, 136: treatment toward the skin of the face with a mask).

Regarding Claim 10, Hall discloses the wearable system of claim 9, wherein the flexible film has a thickness substantially equal to or less than 50 micrometers (e.g. par. 26: 50 micrometer or less for the entire device, so the substrate is even less).
Regarding Claim 11, Hall discloses the wearable system of claim 9, wherein the bio-compatible material comprises silicone (e.g. par. 43: silicone).

Regarding Claim 13, Hall discloses the wearable system of claim 9, further comprising: medicine disposed on the flexible film (e.g. par. 33, 119, 136: therapeutic or cosmetic composition used with the device; it should be noted here that fluids do not limit apparatus claims and the claims should instead be focused on the structures that make the application of fluids possible, e.g. containers/reservoirs etc, see MPEP 2115), wherein the circuitry is configured to facilitate penetration of the medicine into the skin of the user with the RF wave (par. 161, 169: iontophoretic properties of the device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, as applied to Claim 9, in view of US 20160015280 by Hyde, as evidenced by US 2011/0228809 to Tadigadapa. 
Regarding Claim 12, Hall, teaches the wearable system of claim 9, wherein the circuitry comprises: 
an RLC circuit to generate the RF wave (par. 98-99: ultrasound resonator; as evidenced by Tadigadapa, resonators can be modeled as RLC circuits, something which the claim does not preclude); and 
an antenna, in electrical communication with the RLC circuit (e.g. par. 180, claim 29: remote control and communication, including RFID which also includes RLC circuits). 
Hall does not explicitly disclose that the antenna is to receive power from an external source and power the RLC circuit.
However, Hyde teaches wireless powering of an analogous wearable therapeutic device/patch (e.g. par. 72). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wireless powering of a device according to the teachings of Hall, as taught by Hyde, as this would only amount to a selection among limited, known and equivalent mechanisms to predictably power/charge the device, and this would obviate the need for replacement of parts and discontinuous construction (e.g. it would be easier to waterproof the device).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792